                 IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

DAVID EARL MILLER                             )
NICHOLAS TODD SUTTON                          )
STEPHEN MICHAEL WEST                          )      No. 3:18-cv-1234
TERRY LYNN KING                               )
                                              )      Judge Campbell
        Plaintiffs                            )
                                              )      Death Penalty Case
v.                                            )      Execution date Dec. 6, 2018
                                              )      for David Miller
TONY PARKER, Commissioner,                    )
Tennessee Department of Correction,           )
in his official capacity,                     )
                                              )
        and                                   )
                                              )
TONY MAYS, Warden,                            )
Riverbend Maximum Security                    )
Institution, in his official capacity,        )
                                              )
Defendants.                                   )

        MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR
                   TEMPORARY RESTRAINING ORDER
           (AFTER NOTICE) AND/OR PRELIMINARY INJUNCTION

        COMES NOW Plaintiff David Earl Miller in the above matter and, pursuant

to Local Rule 7.01, moves this Court to reconsider its order dated November 15,

2018, that denies an injunction of Defendants, their agents, and assigns from

presenting Plaintiff Miller with the “Affidavit Concerning Method of Execution” (or

“method of execution form”) contained in Tennessee’s July 5, 2018 Lethal Injection

Protocol and from carrying out the execution of Plaintiff Miller presently set for the

6th day of December, 2018, until such time as a final order has been entered herein.




     Case 3:18-cv-01234 Document 23 Filed 11/19/18 Page 1 of 3 PageID #: 1713
Reasons supporting this motion are set forth in a contemporaneously filed

memorandum.

      Respectfully submitted,


                                            FEDERAL DEFENDER SERVICES
                                            OF EASTERN TENNESSEE, INC.

                                      BY:   s/Stephen M. Kissinger
                                            Stephen M. Kissinger, BPR#037082
                                            Asst. Federal Community Defender
                                            800 S. Gay Street, Suite 2400
                                            Knoxville, TN 37929
                                            Phone: (865) 637-7979
                                            Facsimile: (865) 637-7999
                                            Stephen_Kissinger@fd.org




                                     2
   Case 3:18-cv-01234 Document 23 Filed 11/19/18 Page 2 of 3 PageID #: 1714
                              CERTIFICATE OF SERVICE

      I hereby certify that on November 19, 2018, this Motion to Reconsider Order

on Motion for Temporary Restraining Order (After Notice) and/or Preliminary

Injunction was filed electronically via the Court’s electronic filing system upon the

following person. Parties may access this filing through the Court’s electronic filing

system.



Scott C. Sutherland
Assistant Attorney General
Law Enforcement Division
P.O. Box 20207
Nashville, TN 37202
(615) 741-2164
Scott.Sutherland@ag.tn.gov

Jennifer L. Smith
Tennessee Attorney General's Office
P. O. Box 20207
Nashville, TN 37202
(615) 741-3491
Email: jennifer.smith@ag.tn.gov

Robert W. Mitchell
Tennessee Attorney General's Office
P. O. Box 20207
Nashville, TN 37202-0207
(615) 741-3491
Fax: (615) 532-6023
Email: robert.mitchell@ag.tn.gov


                                              s/Stephen M. Kissinger
                                              Stephen M. Kissinger




                                     3
   Case 3:18-cv-01234 Document 23 Filed 11/19/18 Page 3 of 3 PageID #: 1715
